Order filed May 9, 2013




                                       In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-12-00239-CR
                                    __________

              MARGARET COLLEEN FOSTON, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee


                      On Appeal from the 142nd District Court
                               Midland County, Texas
                            Trial Court Cause No. CR37076


                                     ORDER
       This appeal has been unduly stalled due to the failure of Appellant’s
appointed counsel, Sharon L. Weathers, to file an appellate brief. The brief was
originally due on November 28, 2012. On November 30, counsel filed her first
motion for extension, which this court granted. On January 18, 2013, counsel filed
an amended second motion for extension, which was also granted and which
extended the deadline to January 28, 2013. We have had no further communication
from counsel. More than three months have passed since the extended deadline,
and counsel has yet to file a brief.
      By this order, Sharon L. Weathers is ORDERED to file in this court a brief
on behalf of Appellant on or before May 24, 2013.


                                                    PER CURIAM


May 9, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                        2